Case 0:19-cv-62708-RAR Document 1 Entered on FLSD Docket 10/31/2019

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,
Plaintiffs,
V. : Case No.

RAM JANKI, LLC d/b/a Budget Inn, a Georgia :
limited liability company,

Defendant.

 

COMPLAINT
(Injunctive Relief Demanded)

Page 1 of 10

Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”’), hereby sues the Defendant,

RAM JANKIL, LLC d/b/a Budget Inn, , a Georgia limited liability company,, (sometimes referred to

as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. (-ADA”).

1. Plaintiff is a resident of Broward County , Florida, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Plaintiff is unable to engage in

the major life activity of walking more than a few steps without assistive devices.

Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other support

and has limited use of her hands. She is unable to tightly grasp, pinch and twist her

wrist to operate equipment. When ambulating beyond the comfort of her own home,

Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible handicap

parking spaces located closest to the entrances of a facility. The handicap and access
Case 0:19-cv-62708-RAR Document 1 Entered on FLSD Docket 10/31/2019 Page 2 of 10

aisles must be of sufficient width so that she can embark and disembark from a ramp
into her vehicle. Routes connecting the handicap spaces and all features, goods and
services of a facility must be level, properly sloped, sufficiently wide and without
cracks, holes or other hazards that can pose a danger of tipping, catching wheels or
falling. These areas must be free of obstructions or unsecured carpeting that make
passage either more difficult or impossible. Amenities must be sufficiently lowered
so that Plaintiffcan reach them. She has difficulty operating door knobs, sink faucets,
or other operating mechanisms that require tight grasping, twisting of the wrist or
pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a
danger of scraping or burning her legs. Sinks must be at the proper height so that she
can put her legs underneath to wash her hands. She requires grab bars both behind
and beside a commode so that she can safely transfer and she has difficulty reaching
the flush control if it is on the wrong side. She has difficulty getting through
doorways if they lack the proper clearance.

ZI Plaintiff is an advocate of the rights of similarly situated disabled persons and is a
"tester" for the purpose of asserting her civil rights and monitoring, ensuring, and
determining whether places of public accommodation and their websites are in
compliance with the ADA. |

3. According to the county property records, Defendant owns a place of public
accommodation as defined by the ADA and the regulations implementing the ADA,
28 CFR 36.201(a) and 36.104. The place of public accommodation that the

Defendant owns is a place of lodging known as Budget Inn, 758 Highway 155 South,
Case 0:19-cv-62708-RAR Document 1 Entered on FLSD Docket 10/31/2019 Page 3 of 10

McDonough, GA 30253, and is located in Henry County, Georgia (hereinafter
Property").

4, Venue is properly located in the SOUTHERN DISTRICT OF FLORIDA because
the injury occurred in this district.

3 Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given
original jurisdiction over actions which arise from the Defendant's violations of Title
Ill of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seg. See also 28
U.S.C. § 2201 and § 2202.

6. As the owner of the subject place of lodging, Defendant is required to comply with
the ADA. As such, Defendant is required to ensure that it's place of lodging is in
compliance with the standards applicable to places of public accommodation, as set
forth in the regulations promulgated by the Department Of Justice. Said regulations
are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act
Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated
by reference into the ADA. These regulations impose requirements pertaining to
places of public accommodation, including places of lodging, to ensure that they are
accessible to disabled individuals.

7. More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following
requirement:

Reservations made by places of lodging. A public accommodation that owns,
leases (or leases to), or operates a place of lodging shall, with respect to

reservations made by any means, including by telephone, in-person, or through a
third party -
Case 0:19-cv-62708-RAR Document 1 Entered on FLSD Docket 10/31/2019 Page 4 of 10

(i) Modify its policies, practices, or procedures to ensure that individuals
with disabilities can make reservations for accessible guest rooms during
the same hours and in the same manner as individuals who do not need
accessible rooms;

(ii) Identify and describe accessible features in the hotels and guest rooms
offered through its reservations service in enough detail to reasonably
permit individuals with disabilities to assess independently whether a
given hotel or guest room meets his or her accessibility needs;

(iii) Ensure that accessible guest rooms are held for use by individuals
with disabilities until all other guest rooms of that type have been rented
and the accessible room requested is the only remaining room of that type:
(iv) Reserve, upon request, accessible guest rooms or specific types of
guest rooms and ensure that the guest rooms requested are blocked and
removed from all reservations systems; and

(v) Guarantee that the specific accessible guest room reserved through its
reservations service is held for the reserving customer, regardless of
whether a specific room is held in response to reservations made by others.

8. These regulations became effective March 15, 2012.

9. Defendant, either itself or by and through a third party, implemented, operates,
controls and or maintains websites for the Property which contains an online
reservations system. These websites include those located at www.booking.com,
www.hotels.com, www.kayak.com, www.expedia.com and agoda.com. This term
also includes all other websites owned and operated by Defendant or by third
parties to book or reserve guest accommodations at the hotel. The purpose of
these websites is so that members of the public may reserve guest
accommodations and review information pertaining to the goods, services,
features, facilities, benefits, advantages, and accommodations of the Property. As
such, these websites are subject to the requirements of 28 C.F.R. Section

36.302(e).
Case 0:19-cv-62708-RAR Document 1 Entered on FLSD Docket 10/31/2019 Page 5 of 10

10.

Prior to the commencement of this lawsuit, Plaintiff visited the above websites on
March 11, 12, 13, 14 and March 20. 2019 for the purpose of reviewing and
assessing the accessible features at the Property and to ascertain whether they
meet the requirements of 28 C.F.R. Section 36.302(e) and her accessibility needs.
However, Plaintiff was unable to do so because Defendant failed to comply with
the requirements set forth in 28 C.E.R. Section 36.302(e). As a result, Plaintiff
was deprived the same goods, services, features, facilities, benefits, adventages,
and accommodations of the Property available to the general public. Specifically, 1
found the following violations at the websites:

a. At the website www.expedia.com there was no option to book an accessible
room. Hotel amenities, room types and room amenities are all listed in detail
but no information is given about accessibility in the hotel. There is no
information as to whether the property offers compliance accessible roll-in
showers. tubs, built in seating, commodes, grab bars, sinks, wrapped pipes. sink
and door hardware, properly located amenities, sufficient manuevering spaces,
compliant doors, furniture, controls, and operating mechanisms. There is no
information as to whether all goods, facilities and services at the property are
connected by a compliant accessible route, nor do the web sites contain any
information as to the accessibility of routes connecting all the features of the
hotel, the transaction equuter, parking, and common area restrooms. The web
sites also do not give any information as to whether accessible rooms are on

the ground floor or if an elevator is provided within an accessible route.
Case 0:19-cv-62708-RAR Document 1 Entered on FLSD Docket 10/31/2019 Page 6 of 10

11.

12.

b. At the web site www.booking. com there was no option to book an accessible
room. Although hotel amenities, room types and room amenities are all listed
in detail, no information is given about accessibility in the hotel.

c. At the website www.hotels.com there was no option to book an accessible
room. Although hotel amenities, room types and room amenities are all listed
in detail, no information is given about accessibility in the hotel.

d. At the web site www.kayak.com there was no option to book an accessible
room. Hotel amenities, room types and room amenities are all listed in detail
but there is not information about accessibility in the hotel.

e. At the website www.agoda. com there was no option to book an accessible
room. Hotel amenities, room types and room amentities are all listed in detail
but no information is given about accessibility in the hotel.

In the near future, Plaintiff intends to revisit Defendant's websites and/or online

reservations system in order to test them for compliance with 28 C.F.R. Section

36.302(e) and/or to utilize the websites to reserve a guest room and otherwise

avail herself of the goods, services, features, facilities, benefits, advantages, and

accommodations of the Property.

Plaintiff is continuously aware that the subject websites remain non-compliant and

that it would be a futile gesture to revisit the websites as long as those violations

exist unless she is willing to suffer additional discrimination.

The violations present at the websites described infringe on Plaintiff's right to

travel free of discrimination and deprive her of the information required to make
Case 0:19-cv-62708-RAR Document 1 Entered on FLSD Docket 10/31/2019 Page 7 of 10

14.

13.

meaningful choices for travel. Plaintiff has suffered, and continues to suffer,
frustration and humiliation as the result of the discriminatory conditions present at
the websites described. By continuing to operate the web sites with discriminatory
conditions, Defendant contributes to Plaintiff's sense of isolation and segregation
and deprives Plaintiff the full and equal enjoyment of the goods, services,
facilities, privileges and/or accommodations available to the general public. By
encountering the discriminatory conditions at the subject websites, and knowing
that it would be a futile gesture to return to the websites unless she is willing to
endure additional discrimination, Plaintiff is deprived of the same advantages,
privileges, goods, services and benefits readily available to the general public. By
maintaining a web sites with violations, Defendant deprives Plaintiff the equality
of opportunity offered to the general public.

Plaintiff has suffered and will continue to suffer direct and indirect injury as a
result of the Defendant’s discrimination until the Defendant is compelled to
modify its websitesto comply with the requirements of the ADA and to
continually monitor and ensure that the subject websitesremains in compliance.
Plaintiff has a realistic, credible, existing and continuing threat of discrimination
from the Defendant’s non-compliance with the ADA with respect to these
websites. Plaintiff has reasonable grounds to believe that she will continue to be

subjected to discrimination in violation of the ADA by the Defendant.
Case 0:19-cv-62708-RAR Document 1 Entered on FLSD Docket 10/31/2019 Page 8 of 10

16.

17.

18.

19.

The Defendant has discriminated against the Plaintiff by denying her access to,
and full and equal enjoyment of, the goods, services, facilities, privileges,
advantages and/or sepsmmadalions of the subject website.

The Plaintiff and all others similarly situated will continue to suffer such
discrimination, injury and damage without the immediate relief provided by the
ADA as requested herein.

Defendant has discriminated against the Plaintiff by denying her access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of its place of public accommodation or commercial facility in
violation of 42 U.S.C. § 12181 et seg. and 28 CFR 36.302(e). Furthermore, the
Defendant continues to discriminate against the Plaintiff, and all those similarly
situated by failing to make reasonable modifications in policies, practices or
procedures, when such modifications are necessary to afford all offered goods,
services, facilities, privileges, advantages or accommodations to individuals with
disabilities; and by failing to take such efforts that may be necessary to ensure that
no individual with a disability is excluded, denied services, segregated or
otherwise treated differently than other individuals because of the absence of
auxiliary aids and services.

Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s
fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

12205 and 28 CFR 36.505.
Case 0:19-cv-62708-RAR Document 1 Entered on FLSD Docket 10/31/2019 Page 9 of 10

20.

Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant
Plaintiff Injunctive Relief, including an order to require the Defendant to alter the
information contained on the subject web sites to make it readily accessible and
useable to the Plaintiff and all other persons with disabilities as defined by the
ADAand 28 C.F.R. Section 36.302(e); or by closing the web sites until such time

as the Defendant cures its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a.

The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit is in violation of Title III of the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).
Injunctive relief against the Defendant including an order to revise its websites to
comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and
maintain the websites to ensure that it remains in compliance with said requirement.
An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
Such other relief as the Court deems just and proper, and/or is allowable under
Title III of the Americans with Disabilities Act.
Respectfully Submitted,

Thomas B. Bacon, P.A.

644 North Mc Donald St.

Mt. Dora, FL 32757

ph. (954) 478-7811

tbb@thomasbaconlaw.com
Florida Bar. Id. No. 139262
Case 0:19-cv-62708-RAR Document 1 Entered on FLSD Docket 10/31/2019 Page 10 of 10

American Justice, P.A.
412 NE 4th Street

Fort Lauderdale, FL 33301
(954) 592-0546

(954) 463-2020 facsimile

By:_/s/ Theresa B. Edwards
Theresa B. Edwards
Fla. Bar No. 252794
Theresa@americanjusticepa.com
